DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (EP 2998728A1 ~ already of record) and in view of Aoki (US 20130076895).

	Regarding claim 8, Nozawa and Aoki teach (New) a recognition device (Nozawa: i.e. component imaging camera 21 – fig. 2, para. 0021) for recognizing a position (Nozawa: i.e. component 18 is moved to within the field of view of component imaging camera 21, reference position marks, a point above the circuit board, pickup orientation of component 18 – paras. 0020, 0023, 0026) of a characteristic section (Nozawa: i.e. bump 20 - fig. 1, para. 0019) of a component (Nozawa: i.e. picking up component 18 - fig. 1, para. 0019) to be mounted on a board (Nozawa: i.e. circuit board 22 - fig. 2, paras. 0020, 0044), the recognition device comprising: 
	a light source (Nozawa: i.e. lighting device of the camera, lighting illuminating the bottom surface of component 19, lighting conditions - paras. 0005, 0034) configured to irradiate light on the characteristic section (Nozawa: i.e. lighting illuminating the bottom surface of component 19, bump 20 - fig. 1, paras. 0019, 0034) of the component; 

	an imaging device (Nozawa: i.e. component imaging camera 21, mark imaging camera 25 – figs. 2-3, para. 0020) configure to image the characteristic section of the component (Nozawa: i.e. imaging camera 21 that images from below the component 18, mark imaging camera 25 that images reference position marks of circuit board 22, multiple pre-transfer images, multiple post-transfer images – figs. 1-2, paras. 0020, 0023, 0027-0028) based on the irradiated light when light from the light source is irradiated on the characteristic section of the component (Nozawa: i.e. the lighting illuminating the bottom surface of component 19, lighting conditions are decided according to the lighting device of the camera for each component mounter - para. 0005, 0034); and 

	a data analysis device (Nozawa: i.e. image processing unit 35, transfer inspection data creation device 36, transfer inspection device 37 – fig. 3, para. 0021) configured to recognize a position (Nozawa: i.e. component 18 is moved to within the field of view of component imaging camera 21, reference position marks, a point above the circuit board, pickup orientation of component 18 – paras. 0020, 0023, 0026) of the characteristic section of the component imaged by the imaging device based on captured image data (Nozawa: i.e. transfer inspection data H and L, transfer-recognition-use transfer inspection data H, image-processing-use component data, transfer-recognition-use/image-processing-error-determination-use transfer inspection data H and L – paras. 0021, 0023-0025) imaged by the imaging device, wherein the data analysis device further comprises: 

	a first generating section (Nozawa: i.e. control device 31, image processing unit 35, transfer inspection data creation device 36, transfer inspection device – fig. 3, para. 0021) configured to image the characteristic section of a target component (Nozawa: i.e. each bump portion 20, reference position marks of circuit board 22 – paras. 0019-0020, 0023) that is an imaging target of the imaging device (Nozawa: i.e. each bump portion 20, reference position marks of circuit board 22 – paras. 0019-0020, 0023) multiple times at different shutter speeds (Nozawa: i.e. multiple pre-transfer images at different shutter speeds are acquired, multiple post-transfer images at different shutter speeds – paras. 0027-0028) using the imaging device, in a state (Nozawa: i.e. solder transfer state – figs. 1-2, para. 00021) in which the target component is located at an imaging position set in advance (Nozawa: i.e. component 18 is moved to within the field of view of component imaging camera 21, mark imaging camera 25 that images reference position marks of circuit board 22, component 18 is moved to a point above the circuit board – paras. 0020, 0023, 0026), and configured to generate multiple pieces of captured image data (Nozawa: i.e. transfer inspection data H and L, transfer-recognition-use transfer inspection data H, image-processing-use component data, transfer-recognition-use/image-processing-error-determination-use transfer inspection data H and L – paras. 0021, 0023-0025) corresponding to the multiple imagings; 

	a first determining section (Nozawa: i.e. image processing unit 35, transfer inspection data creation device 36, transfer inspection device – fig. 3, para. 0021) configured to determine whether the position of the characteristic section of the target component is recognizable (Nozawa: i.e. presence/absence of component 18, gray processing is performed on the image captured by component imaging camera 21 after solder transfer to recognize each bump portion 20 on the bottom surface of component 18 – para. 0023) based on each of the multiple pieces of captured image data (Nozawa: i.e. gray processing is performed on each image and pre-transfer bump 20 portion pixel values are obtained and stored in storage device 34 – para. 0027) generated by the first generating section; and 

	a first deciding section (Nozawa: i.e. image processing unit 35, transfer inspection data creation device 36, transfer inspection device – fig. 3, para. 0021) configured to decide, as an optimum shutter speed (Nozawa: i.e. At this stage, because the optimal shutter speed is unknown, the shutter speed is changed from an initial value (lower limit or lower limit shutter speed) to an upper limit or upper limit shutter speed in order at predetermined intervals with component imaging/image processing being performed at each shutter speed, shutter speed is determined as the shutter speed to be used for inspecting the transfer state – paras. 0027, 0029), 

	…a first shutter speed (Nozawa: i.e. optimal shutter speed, initial value (lower limit or lower limit shutter speed), upper limit shutter speed – para. 0027), which is a fastest shutter speed (Nozawa: i.e. upper limit shutter speed – para. 0027) among the shutter speeds (Nozawa: i.e. minimum shutter speed from the shutter speeds used to capture those images is obtained – para. 0029) during imaging corresponding to the captured image data for which the first determining 4Docket No. 517366USPreliminary Amendmentsection determined that the position of the characteristic section of the target component was recognizable (Nozawa: i.e. minimum pixel value for a bump 20 portion is equal to or greater than a predetermined value (for example, 100 or greater) – para. 0029) and a second shutter speed (Nozawa: i.e. optimal shutter speed, initial value (lower limit or lower limit shutter speed), upper limit shutter speed – para. 0027), which is a slowest shutter speed (Nozawa: i.e. initial value (lower limit or lower limit shutter speed – para. 0027) among the shutter speeds during imaging corresponding to the captured image data for which the first determining section determined that the position of the characteristic section of the target component was recognizable (Nozawa: i.e. the pixel values (gray values) of each bump 20 portion are compared with transfer-recognition-use transfer inspection data H described below – para. 0023).  

a shutter speed between

Also in the same field of endeavor, Aoki (US 20130076895) discloses the following claim limitations:
	a shutter speed between (Aoki: i.e. SS(k), SSmax, SSmin – figs. 11-12, paras. 0092-0098)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Component Mounting System, as disclosed by Nozawa, and further incorporate a shutter speed between, as taught by Aoki, for the benefit  characteristic curves concerning the pixels corresponding to the parts different in brightness from each other in the inspected surface and setting a variation range for the shutter speed (Aoki: paras. 0089, 0091).

		Regarding claim 14, Nozawa and Aoki teach (New) the recognition device according to claim 8, wherein the characteristic section of the component is 
	a protruding section (Nozawa: i.e. bump 20 (protruding section of a conductor, terminal, electrode) 20 – fig. 1, para. 0019) of the component.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (EP 2998728A1 ~ already of record), in view of Aoki (US 20130076895), and further in view of Ito et al. (US 20090316009).

	Regarding claim 9, Nozawa and Ito teach (New) the recognition device according to claim 8, wherein the first deciding section decides … of the first shutter speed and the second shutter speed to be the optimum shutter speed.  

However, Nozawa and Aoki do not teach an average value

Also in the same field of endeavor, Ito et al. (US 20090316009) discloses the following claim limitations:
	an average value (Ito: i.e. weight average – para. 0160)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Component Mounting System, as disclosed by Nozawa, and further incorporate an average value, as taught by Ito, for the benefit of a plurality of different estimation imaging shutter speeds may be estimated for a final shutter speed  (Ito: para. 0160).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        04/27/2021